        Case 1:18-cv-10225-MLW Document 497 Filed 03/19/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                 Plaintiffs-Petitioners, )
                                         )
        v.                               )
                                         )
CHAD WOLF, Acting Secretary of Homeland )
Security, et al.,                        )
                                         )
                 Defendants-Respondents. )

    RESPONDENTS’ ASSENTED-TO MOTION FOR LEAVE TO FILE SURREPLY

       Pursuant to L.R. 7.1(b)(3), Respondents move this Court for leave to file a surreply in

further support of their opposition to Petitioners’ motion to enjoin the removal of two class

members. See ECF No. 468. Petitioners include a number of arguments and cite to numerous cases,

to which Respondents wish to respond. Respondents now request leave to file a surrreply to address

these arguments and cases. Respondents have attached their surreply brief as an exhibit to this

motion. Assuming this Court grants Respondents’ motion, Respondents request this Court deem

their surreply in support of the motion to dismiss as properly filed.
Case 1:18-cv-10225-MLW Document 497 Filed 03/19/20 Page 2 of 3



  Respectfully submitted this 118h day of March, 2020.

                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  WILLIAM C. PEACHEY
                                  Director
                                  Office of Immigration Litigation

                                  C. FRED SHEFFIELD
                                  Senior Litigation Counsel

                                  /s/ Mary L. Larakers.
                                  MARY L. LARAKERS
                                  Trial Attorney
                                  U.S. Department of Justice, Civil Division
                                  Office of Immigration Litigation
                                  District Court Section
                                  P.O. Box 868, Ben Franklin Station
                                  Washington, DC 20044
                                  (202) 353-4419
                                  (202) 305-7000 (facsimile)
                                  mary.l.larakers@usdoj.gov

                                  Counsel for Respondents




                                     2
        Case 1:18-cv-10225-MLW Document 497 Filed 03/19/20 Page 3 of 3



                            LOCAL RULE 7.1 CERTIFICATION

      Pursuant to Local Rule 7.1, counsel for Respondents conferred with counsel for Petitioners’
who assented to the relief sought in this Motion.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
                                                     Trial Attorney


                                CERTIFICATE OF SERVICE

        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.



                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: March 18, 2020                                Trial Attorney




                                                 3
